ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants should note that the instant application, 17/037,195, is now assigned to Primary Examiner S. Devi of Art Unit 1645 at the United States Patent and Trademark Office (USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application should be directed to the attention of Primary Examiner S. Devi of Art Unit 1645.
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after final amendment filed 08/23/22 in response to the final Office Action mailed 06/30/22. The amendment has been entered.
Status of Claims
2)	Claim 1 has been amended via the amendment filed 08/23/22.
	The inclusion of claim 2 in the objection(s) and rejection(s) set forth by the previous examiner of record are in error since claim 2 was a canceled claim as of the issuance of the final Office Action mailed 06/30/22. The Office regrets this error.
	Claims 1 and 5 are pending and are under examination.  
Objection(s) Withdrawn
3)	The objection to claim 1 and to the specification made in paragraph 2 of the Office Action filed 06/30/22 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Withdrawn
4)	The rejection of claim 1 made in paragraph 4 of the Office Action filed 06/30/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendments to the claim.  
Conclusion
5)	Claims 1 and 5 are allowed. Claim 5 is now renumbered as claim 2.
Applicants have provided the necessary statements in compliance with the biological material deposit Rule along with amendments to the specification.  
Correspondence
6)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
8)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        
		

August, 2022